FILED
                           NOT FOR PUBLICATION                              FEB 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NATIVE ECOSYSTEMS COUNCIL, and                   No. 09-35544
ALLIANCE FOR THE WILD ROCKIES;
                                                 D.C. No. 9:08-cv-00121-DWM
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

TOM TIDWELL, Regional Forester of
Region One of the United States Forest
Service, and UNITED STATES FOREST
SERVICE, an agency of the U.S.
Department of Agriculture;

             Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                      Argued and Submitted February 2, 2010
                               Seattle, Washington

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and MOSMAN, **
District Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Michael W. Mosman, United States District Judge for
the District of Oregon, sitting by designation.
      Appellants Native Ecosystems Council and Alliance for the Wild Rockies

(collectively NEC) appeal the district court’s grant of summary judgment in favor

of Appellees Tom Tidwell and the United States Forest Service (collectively Forest

Service).

      The Forest Service met its NEPA obligation when it determined that the

challenged project fell within two of its categorical exclusions. See Bicycle Trails

Council of Marin v. Babbitt, 82 F.3d 1445, 1456 n.5 (9th Cir. 1996), as amended

(“An agency satisfies NEPA if it applies its categorical exclusions and determines

that neither an EA nor an EIS is required[.]” ).

      Contrary to NEC’s assertion, general citations to General Accounting Office

reports regarding the overall economic success of the Forest Service’s timber sale

program do not establish a violation of the National Forest Management Act

(NFMA). Because “we are not free to impose on [an] agency our own notion of

which procedures are best or most likely to further some vague, undefined public

good[,]” The Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir. 2008) (en

banc) (citation, alterations and internal quotation marks omitted), we conclude that




                                           2
the Forest Service’s accounting methodology satisfied the requirements of the

NFMA.

      AFFIRMED.




                                         3